NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           NOV 29 2012

                                                                       MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ROGELIO MARQUEZ-CRUZ,                            No. 11-73199

              Petitioner,                        Agency No. A089-854-359

       v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 5, 2012
                              Seattle, Washington

Before: W. FLETCHER and FISHER, Circuit Judges, and DEARIE, District
        Judge.**

      Rogelio Marquez-Cruz petitions for review of the BIA’s denial of his

application for asylum, withholding of removal and relief under the Convention

Against Torture. We deny the petition.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The Honorable Raymond J. Dearie, Senior United States District Judge
for the Eastern District of New York, sitting by designation.
      1. The BIA’s determination that Marquez did not file an asylum application

within a reasonable time given his changed circumstances is supported by

substantial evidence. Although the events giving rise to the changed circumstances

occurred in September and October 2008, Marquez failed to take any action to file

an asylum application until August 2009, after he was arrested for domestic assault

and removal proceedings were instituted against him. The evidence does not

compel the conclusion that his delay was reasonable. See INS v. Elias-Zacarias,

502 U.S. 478, 481 n.1 (1992) (“To reverse the BIA finding we must find that the

evidence not only supports [a contrary] conclusion, but compels it . . . .”).

      2. Substantial evidence also supports the BIA’s determination that Marquez

has not shown a clear probability that he will be persecuted or tortured if he is

removed to Mexico. Given his family’s continued safety in Mexico following the

2008 incidents, the absence of any evidence that Marquez himself was targeted and

the BIA’s observation that there is no reason for the perpetrators of the 2008

crimes to believe that Marquez has any information on or affiliation with

Rogaciano Alva Alvarez, the record does not compel a conclusion contrary to that

reached by the BIA.

      PETITION DENIED.




                                           2